IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

LONZO THOMAS CARTER,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-239

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 4, 2014.

An appeal from the Circuit Court for Escambia County.
Gary L. Bergosh, Judge.

Nancy A. Daniels, Public Defender, and Colleen Dierdre Mullen, Assistant Public
Defender, for Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BENTON, and MAKAR, JJ., CONCUR.